J-A01021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

ANTHONY STILO

                            Appellant                 No. 2838 EDA 2014


              Appeal from the Judgment of Sentence July 23, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-0043949-2013


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                 FILED March 14, 2016

        Anthony Stilo appeals from the July 23, 2014, judgment of sentence

imposed by the Philadelphia County Municipal Court on his conviction for

possession of a controlled substance,1 following the order entered in the

Court of Common Pleas of Philadelphia County denying his petition for writ of

certiorari.   In this appeal, Stilo challenges the denial of his suppression

motion. Based upon the following, we affirm.

        The common pleas court summarized the procedural and factual

background of this case, as follows:
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 See 35 P.S. § 780-113(a)(16). Stilo was sentenced to serve a term of six
months’ probation.
J-A01021-16



     On November 13, 2013, Defendant Anthony Stilo, was arrested
     and charged with Knowing and Intentional Possession of a
     Controlled Substance under 35 [P.S.] § 780-113(a)(16). On
     June 9, 2014, the Honorable Martin S. Coleman denied [Stilo’s]
     motion to suppress any and all physical evidence recovered
     during his arrest.    On July 23, 2014, the Honorable David C.
     Shuter found [Stilo] guilty of Knowing and Intentional Possession
     of a Controlled Substance and sentenced him to six months
     reporting probation. On August 20, 2014, [Stilo] filed a Petition
     for Writ of Certiorari which this Court denied on September 22,
     2014.

                                   ****

     On June 9, 2014, a motion to suppress physical evidence was
     held before the Honorable Martin S. Coleman. At that hearing,
     Police Officer Bruce Cleaver testified and his testimony
     established the following.

     On November 13, 2013, at approximately 2:45 p.m. Officer
     Cleaver set up surveillance outside [address deleted] Kelvin
     Avenue due to receipt of a narcotics complaint. N.T. 6/9/14 pp.
     6, 13. At approximately 3:00 p.m., [Stilo] arrived at the location
     as a passenger in a white Ford Explorer, N.T. 6/9/14 p. 6. [Stilo]
     exited the vehicle and entered the basement of the property
     where he remained for approximately three minutes. N.T. 6/9/14
     p. 6. As [Stilo] exited the property, an unknown white male
     arrived on location in a red Ford pickup truck and entered the
     property. N.T. 6/9/14 pp. 6 -7, 12. [Stilo] re-entered the Ford
     Explorer and waited a few minutes. N.T. 6/9/14 p. 7. Shortly
     thereafter, the unknown white male exited the property and
     entered his truck. N.T. 6/9/14 p. 7. Both [Stilo] and the male left
     the location simultaneously. N.T. 6/9/14 pp. 7, 12. [Stilo] was
     followed, stopped, and removed from the vehicle. N.T. 6/9/14
     pp. 7, 11. Officer Cleaver spoke to [Stilo] and [Stilo] gave the
     officer a clear Ziploc bag containing marijuana and he was
     arrested. N.T. 6/9/14 p. 7; 11. Following his arrest, [Stilo] was
     searched and recovered from his person were: four white Ativan
     pills, seventeen round blue Oxycodone pills, and two round white
     Oxycodone pills. N.T. 6/9/14 p. 7.

Common Pleas Court Opinion, 2/12/2015, at 2.


                                    -2-
J-A01021-16


       In Stilo’s motion to suppress the evidence, he contended police lacked

reasonable suspicion that he was engaged in criminal activity when they

stopped his vehicle. The municipal court denied his motion, and convicted

and sentenced him, as stated above.            Stilo then filed a petition for writ of

certiorari with the court of common pleas, which denied the petition. This

appeal followed.2

       Stilo raises the following argument for our review:

       [T]he trial court err[ed] in denying [Stilo’s] motion to suppress
       physical evidence in this case, where police merely saw him
       enter and leave after a few minutes a house police believed,
       based on an anonymous tip, was a drug house, where police did
       not see any transaction, cash, suspected contraband, or any
       other item, and where police saw just one other person enter
       and leave[.]

Stilo’s Brief at 3.

       The principles that guide our review are as follows:

       Our standard of review in addressing a challenge to the denial of
       a suppression motion is limited to determining whether the
       suppression court’s factual findings are supported by the record
       and whether the legal conclusions drawn from those facts are
       correct. Because the Commonwealth prevailed before the
       suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record
       as a whole. Where the suppression court’s factual findings are
       supported by the record, we are bound by these findings and
       may reverse only if the court’s legal conclusions are erroneous.
       The suppression court’s legal conclusions are not binding on an
____________________________________________


2
 Stilo timely complied with the order of the court of common pleas to file a
concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.
1925(b).



                                           -3-
J-A01021-16


     appellate court, whose duty it is to determine if the suppression
     court properly applied the law to the facts. Thus, the conclusions
     of law of the courts below are subject to our plenary review.
     Commonwealth v. Jones, 605 Pa. 188, 988 A.2d 649, 654 (Pa.
     2010), cert. denied, 562 U.S. 832, 131 S. Ct. 110, 178 L. Ed. 2d
32 (U.S. 2012) (citations, quotations and ellipses omitted).
     Moreover, appellate courts are limited to reviewing only the
     evidence presented at the suppression hearing when examining
     a ruling on a pre-trial motion to suppress. See In Interest of
     L.J., 79 A.3d 1073, 1083-1087 (Pa. 2013).

     It is well-established that there are three categories of
     interaction between citizens and police officers. As our Supreme
     Court has clearly articulated:

        The first of these is a “mere encounter” (or request for
        information) which need not be supported by any level of
        suspicion, but carries no official compulsion to stop or to
        respond. The second, an “investigative detention” must
        be supported by a reasonable suspicion; it subjects a
        suspect to a stop and a period of detention, but does not
        involve such coercive conditions as to constitute the
        functional equivalent of an arrest. Finally, an arrest or
        “custodial detention” must be supported by probable
        cause.

     Commonwealth v. Gutierrez, 2012 Pa. Super. 14, 36 A.3d
1104, 1107 (Pa. Super. 2012), appeal denied, 616 Pa. 643, 48
A.3d 1247 (Pa. 2012), quoting Commonwealth v. Ellis, 541
Pa. 285, 662 A.2d 1043, 1047 (Pa. 1995) (citations omitted). …

     … In [Commonwealth v.] Foglia, [2009 Pa. Super. 138, 979
A.2d 357 (Pa. Super. 2009) (en banc), appeal denied, 605 Pa.
694, 990 A.2d 727 (Pa. 2010),] this Court set forth the standard
     that must be applied in determining whether an investigative
     detention of an individual is constitutionally sound:

        A police officer may detain an individual in order to
        conduct an investigation if that officer reasonably
        suspects that the individual is engaging in criminal
        conduct. This standard, less stringent than probable
        cause, is commonly known as reasonable suspicion. In
        order to determine whether the police officer had
        reasonable suspicion, the totality of the circumstances

                                   -4-
J-A01021-16


            must be considered. In making this determination, we
            must give due weight to the specific reasonable
            inferences the police officer is entitled to draw from the
            facts in light of his experience. Also, the totality of the
            circumstances test does not limit our inquiry to an
            examination of only those facts that clearly indicate
            criminal conduct. Rather, even a combination of innocent
            facts, when taken together, may warrant further
            investigation by the police officer.

        Id. at 360 (citations and internal quotes omitted).

Commonwealth v. Ranson, 103 A.3d 73, (Pa. Super. 2014), appeal

denied, 117 A.3d 296 (Pa. 2015).

        Here, Stilo argues Officer Cleaver,3 and his partner, Officer Keenan,

lacked reasonable suspicion that he was engaged in criminal activity and

“simply stopped the first of two separate individuals they saw enter and exit

the house, individuals who, in a residential area of Philadelphia at 3:00 p.m.,

could have come for any number of [innocent] reasons[.]” Stilo’s Brief at

23–24.     Stilo contends “[t]he arrival of the two [individuals] at the same

time could have been mere coincidence.” Id. at 24. Stilo maintains police

observed no transactions or furtive behavior; the area was not described as

a high crime area or area where drug sales regularly occur; and little

information was presented about the officer’s training or experience. See

Stilo’s Brief at 17–18.        In support of his argument, Stilo distinguishes

Commonwealth v. Myers, 728 A.2d 960 (Pa. Super. 1999), which the

____________________________________________


3
    Only Officer Cleaver testified at the suppression hearing.



                                           -5-
J-A01021-16


common pleas court relied on in denying his petition for writ of certiorari. In

addition, Stilo contrasts his case with Commonwealth v. Patterson, 591
A.2d 1075 (Pa. Super. 1991).

      In Myers, officers began conducting surveillance of a home in

Philadelphia after receiving a number of complaints that the home was the

site of a drug trafficking operation. While conducting surveillance, the police

arrested two persons for narcotics violations on March 25 and 26, 1997. On

April 1, 1997, at approximately 5:00 p.m., the police continued their

surveillance of the home, observed a man enter the home, and exit two

minutes later. Approximately one hour later, the officer observed a woman

enter the house and then quickly depart.         At 6:30 p.m., the officers

observed the appellant knock on the door of the home, gain admittance and

depart approximately two minutes later. The surveillance officer thought he

saw something in the appellant’s hand. The appellant then placed his hand in

his pocket and drove away. The officers followed the appellant, pulled him

over, removed him from his vehicle, and patted him down. During this pat

down, the officers discovered two plastic packets of crack cocaine. See id.,

728 A.2d at 961.     On appeal, this Court held that police had reasonable

suspicion to stop appellant, explaining:

      The police had received at least four citizen complaints regarding
      drug sales occurring at 2507 S. 62nd Street. While conducting
      surveillance of the property, police had arrested two drug
      purchasers the weekend prior to Appellant's arrest. On the day
      Appellant was arrested, the police observed two other individuals
      enter and exit the property after only a few minutes - a male at

                                     -6-
J-A01021-16


       5:00 p.m. and a female at 6:00 p.m. When the police saw
       Appellant do the same at approximately 6:30 p.m., they had
       reasonable suspicion to stop him for investigative purposes,
       since in the eyes of a trained officer, the surrounding
       circumstances give rise to reasonable suspicion that criminal
       activity is afoot.

Id. at 962–963 (citation omitted).4

       In Patterson, officers were conducting surveillance of a crack house

identified by neighbors. Between 2:30 and 4:30 a.m., the officers observed

five people approach and knock on the rear door, waiting for someone to

answer. When questioned by police, none of the individuals could explain

why they were there. Patterson was the sixth person within a two and one-

half hour period to enter the alley and knock on the crack house door.

Patterson, 591 A.2d 1076–1077. Our Court concluded:

       In the instant matter, police received numerous complaints
       regarding drug sales conducted from the back door of 7510
       North 20th Street. These tips were corroborated by suspicious
       activity occurring in the alley behind the house the evening of
       the appellant’s arrest. Within a two hour period in the early
       morning hours of September 3, 1988, police witnessed five
       suspicious looking subjects approach and knock on the rear door
       of the crack house, waiting for someone to answer. When asked,
       none of the individuals could explain to police for what reason or
       why they were there. Appellant was the sixth person within two
       and one-half hours to enter the alley and knock on the crack
       house door. The combination of the neighbors’ reports and the
       suspicious heavy foot traffic during the wee hours of the morning

____________________________________________


4
  The Myers Court also held specifically that these facts did not rise to the
level of probable cause. See id., 728 A.2d at 962. The Court stated,
“[W]hen no transaction is observed, probable cause to arrest someone
entering a house that happens to be under surveillance is lacking.” Id.



                                           -7-
J-A01021-16


     in the dark back alley of a suspected crack house is sufficient to
     justify a stop.

Id. at 1077–1078.

     Stilo argues that in his case police had substantially less information

than police had in Myers and Patterson, and therefore the court erred in

denying his motion to suppress. We are not persuaded by this argument.

     Here, Philadelphia Police Officer Bruce Cleaver testified police had

received a “narcotics complaint about [the] specific address.”            N.T.,

6/9/2014, at 13. Upon receiving the complaint, Officer Cleaver determined

the owner of the residence had been previously arrested by the narcotics

unit. See id. at 13. Officer Cleaver was sent to the scene immediately, and

set up surveillance at 2:45 p.m., on November 13, 2013. Fifteen minutes

later, at approximately 3:00 p.m., he saw Stilo pull up as a passenger in a

white Ford Explorer, exit the vehicle, and walk into the basement of the

property, which was a converted garage with a door. Id. at 6. After three

minutes, Stilo exited the property. See id. As Stilo was walking out of the

property, another white male arrived in a red pickup truck and went into the

property.   Stilo returned to the passenger seat of the Ford Explorer and

waited a few minutes. The second individual then came out of the property

and returned to his pickup truck. See id. at 6–7. Both vehicles left at the

same time, and police stopped Stilo’s vehicle.    See id. at 7, 12.   Officer

Cleaver testified that he had been a police officer for 16 years, had worked

in the narcotics unit for six years, and had conducted several narcotics

                                   -8-
J-A01021-16


surveillances. See id. at 9. He had seen “this type of interaction where an

individual goes into a house and comes out a short time later.” Id. at 9. He

further stated that, “With the two males walking in at the same time, I

believe it was a drug transaction going on.” Id.

        Based on our careful review, we find, contrary to Stilo’s argument,

that Myers and Patterson support the suppression court’s decision to deny

the motion to suppress. Furthermore, to the extent that Stilo claims “Officer

Cleaver should have exercised more discipline to establish a pattern before

stopping Mr. Stilo,”5 the Commonwealth correctly points out this Court has

held    that   “[t]he    existence    of   arguably   more   persuasive    means     of

corroboration [i.e., controlled buy, observations of specifically prohibited

transactions, or confirmation with other informants] did not by itself render

insufficient   that     information   which    was    produced   by   police   action.”

Commonwealth v. Woods, 590 A.2d 1311, 1314 (Pa. Super. 1992).6

        When police received the “narcotics complaint,” Officer Cleaver

“verified”7 the complaint in learning that the owner of the subject residence

had previously been arrested on drug charges by members of his narcotics

unit. As such, police had information of a prior nexus of the house to drugs.
____________________________________________


5
 Stilo’s Reply Brief, at 4. See also Stilo’s Brief at 24 (“The officers should
have investigated further before stopping anybody.”).
6
    See Commonwealth’s Brief at 11, citing Woods.
7
    N.T., 6/9/2014, at 13.



                                           -9-
J-A01021-16


During surveillance, police witnessed the same suspicious activity of Stilo

and another individual, separately entering and then leaving the subject

residence after a very brief visit, within moments of each other. This activity

was viewed through the eyes of a trained officer, Officer Cleaver, who

believed it was a drug transactions.

       Stilo’s argument fails because “[a] suppression court is required to

take[] into account the totality of the circumstances—the whole picture.”

Commonwealth v. Carter, 105 A.3d 765, 769 (Pa. Super. 2014)

(quotations and citation omitted), appeal denied, 117 A.3d 295 (Pa. 2015).

“[E]ven in a case where one could say that the conduct of a person is

equally consistent with innocent activity, the suppression court [is not]

foreclosed from concluding that reasonable suspicion nevertheless existed.”

Id. at 772.     “In conducting a reasonable suspicion inquiry, a suppression

court is required to afford due weight to the specific, reasonable inferences

drawn from the facts in light of the officer’s experience[.]” Id. at 773

(quotations and citation omitted).

       Applying these tenets, we find no error in the suppression court’s

conclusion that police had reasonable suspicion to stop Stilo’s vehicle. 8

Accordingly, we affirm.

____________________________________________


8
  We note Stilo’s argument that the common pleas court judge, in her
discussion of the facts giving rise to reasonable suspicion that criminal
activity was afoot, misstated the sequence of events in stating that “Officer
(Footnote Continued Next Page)


                                          - 10 -
J-A01021-16


      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2016




                       _______________________
(Footnote Continued)

Cleaver received information that on November 12, 2013, numerous
narcotics and the sum of $10,315.00 had been recovered from the same
location.” Common Pleas Court Opinion, 2/12/2014, at 4. The record
reflects that the subject residence was not searched pursuant to a warrant
until after Stilo’s arrest on November 13, 2013. See N.T., 6/9/2014, at 5,
7–8. This misstatement in the Rule 1925(a) opinion, however, has no
bearing with respect to the suppression ruling that was made by the
municipal court judge, and is irrelevant to our review of suppression hearing
record and our analysis.



                                           - 11 -